DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on December 7, 2020.
The Applicant’s amendments to the specification have been acknowledged and are persuasive, therefore the specification objections have been withdrawn.
The applicant’s newly added claims, Claims 9 and 10, have been acknowledged and rejected under 35 USC § 102(a)(1) as set forth in this office action.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japanese Patent Application No. 2017-146004, filed on July 28, 2017 acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation “a plurality of ultrasound beams transmitted and received with each row of transducers to be excluded from one another” which is indefinite as to what is being excluded.  In other words it is unclear if the beams are being excluded from one another or if the transducers are being excluded from one another.  Therefore the claim is rendered indefinite.
For the purpose of examination, the limitation will be interpreted by the examiner as beams being excluded from one another.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishigaki et al. (US 20160058427).
Regarding Claim 1, Nishigaki et al. hereinafter Nishigaki discloses an ultrasound probe (Abstract) comprising:
a plurality of transducers which transmit and receive ultrasound (Para [0013] – “a plurality of transducers which are arrayed in at least a predetermined first direction and which transmit ultrasound to a subject to receive a reflected wave”) arranged in a plurality of rows in a long axis direction, the rows aligned in a short axis direction (Fig. 3, 4a, and 4b);
an acoustic lens through which the ultrasound passes (Fig.11 – 22, Fig.12a – 222a, 222b, 222c, Fig.13a – 223a, 223b, 223c); and
a switching element which switches on and off of input of a driving signal to each row of the transducers and output of a receiving signal (Abstract – “A switching element turns off transmission and reception of the ultrasound of some of the plurality of transducers arrayed in the first direction”, Fig.4A, Fig.4B, Fig.12A, Fig.13A – 230a, 230b, 230c),
wherein, the acoustic lens has a shape which guides a plurality of ultrasound beams transmitted and received with each row of transducers to be excluded from one another up to a first predetermined depth (Fig.12A and Fig.12B – with the shape of the lens in Fig.12A the beams are excluded from each other up to the depth of Fa1, Fc1 in Fig.12B, for clarification Para [0138] discloses “The transmission/reception beam of the ultrasound from the transducer with a predetermined area (width) becomes finest at the focal position.”, therefore each beam is a focused beam where each is a narrowing .
Regarding Claim 2, Nishigaki discloses the acoustic lens has a shape which guides a plurality of ultrasound beams transmitted and received with each row of transducers to be excluded from one another and to substantially not have space between each other up to the first predetermined depth (Fig.12A and Fig.12B – Fig.12B shows the beams converging therefore with the transducers not having space between them and with converging beams the beams would be excluded from one another and not have space between them up to the first predetermined depth Fa1, Fc1). 
Regarding Claim 3, Nishigaki discloses the acoustic lens includes a lens corresponding to each row of transducers (Fig.12A, Fig.13A), and
the lens corresponding to a row of transducers other than a center in the short axis direction has an aspherical shape (Fig. 11 – if lens 22 is divided into the three transducers as shown in Fig.12A the lenses for transducers 210a and 210c are aspherical while the center has a curvature) which guides an ultrasound beam to be deflected toward an ultrasound beam passing a lens corresponding to the row of transducers at a center in the short axis direction (Fig.12A, Fig.12B, Fig.13A and Fig.13B show that when the radius of curvature of the middle lens is smaller than then outer lenses the beams are deflected toward the middle beam and pass the focal point .
Regarding Claim 4, Nishigaki discloses the lens corresponding to the row of transducers other than the center in the short axis direction has a curvature to focus to the center in the short axis direction at a second predetermined depth which is deeper than the first predetermined depth (Fig.12A, Fig.12b, Fig.13A, and Fig.13B – Fig.12A and Fig. 13A show two shapes of lenses showing that when the curvature of radius of the outer lenses is larger than the middle the focal depth increases for example Fig.13B has a deeper focal depth than Fig.12B).
Regarding Claim 5, Nishigaki discloses an ultrasound diagnostic apparatus (Abstract) comprising:
the ultrasound probe according to claim 1 (cited above);
a transmitter which outputs a driving signal to each row of transducers in the ultrasound probe through switching of the switching element (Fig.2 – transmission driver 12 outputs a pulse signal to the transmission/reception switcher 14 which is connected to the probe elements including the switching element 230);
a receiver which obtains a receiving signal corresponding to each row of transducers from the ultrasound probe through the switching of the switching element (Fig.2 – the probe elements including the switching element 230 is connected to the transmitting/receiving switch 14 where the received signals are then sent to the receiving processor 13);
a first hardware processor which generates ultrasound image data corresponding to each row from the receiving signal corresponding to each row (Fig.2 – image generator 15, Para[0065] – “The image generator 15 generates frame image (diagnostic image) data of B mode-display showing two dimensional structure in a cross-section including a transmitting direction (depth direction of subject) of the signal with the brightness signal according to the strength of the signal and a scanning direction (second direction) of the ultrasound transmitted by the ultrasound probe 2…The image generator 15 can include a CPU or a RAM dedicated to be used for generating the above images.”), and generates composite image data combining the plurality of generated ultrasound image data (Para [0104] – “preferable diagnostic images can be generated by setting the number of transducer lines which perform transmission and reception of the ultrasound at once to be larger” therefore image data from each transducer in each row is combined to form a better images.)
Regarding Claim 6, Nishigaki discloses a second hardware processor which displays the composite image data on the display (Fig.2 – Image processor 16 which sends information to output display 19, (Para [0071] – “The output display 19 generates a control signal output from the CPU 15, and a driving signal of the display screen (each display pixel) according to the image data generated in the image processor 16”).
Regarding Claim 7, Nishigaki discloses the first hardware processor (Para [0065] – “The image generator 15 can include a CPU or a RAM dedicated to be used for generating the above images”) extracts a partial image of a target from the plurality of ultrasound image data (Para [0108] – “original cross-sectional image”), uses a separate distinguishable expression for each row in the extracted partial image (Para [0108] , , and combines one of the plurality of ultrasound image data with the partial image (Para [0108] and Fig.8C - region We with changed cross-section for side of the original cross-sectional image to be displayed) including the separate distinguishable expression for each row to generate composite image data (Para [0108] and Fig.8C – “Such display for discrimination can be simply a character or an index displayed in or around the region We, or the color of the type of line of the outer frame of the region We can be changed”).
Regarding Claim 8, Nishigaki discloses the expression is at least any one among displayed color (Para [0108] – “Such display for discrimination can be simply a character or an index displayed in or around the region We, or the color of the type of line of the outer frame of the region We can be changed”), saturation, brightness, and flashing (Para [0108] – “Alternatively, the display of the region We can be displayed blinking”).
Regarding Claim 9, Nishigaki further discloses the transducers are positioned so that there is no overlapping portion or space between the ultrasound beams until the first predetermined depth in the depth direction (Para [0138] - “The transmission/reception beam of the ultrasound from the transducer with a predetermined area (width) becomes finest at the focal position.”, therefore each beam from each transducer is a focused beam where each is a narrowing beam that becomes finest at the focal position therefore the beams would be excluded from each one another with no overlapping portion up to a first predetermined depth, Fig.13A and .
Regarding Claim 10, Nishigaki discloses the each row of transducers includes a central transducer (Fig. 3 – 210b) and side transducers on opposing sides of the central transducer (Fig. 3 – 210a and 210c) in the short axis direction (Fig. 3), the central transducer having a higher directivity peak than that of the side transducers (Fig.3 central transducer is wider than the side transducers therefore it can be assumed that the height of the directivity peak of the side transducers are lower compared to the central transducer as beam height is defined with the transducer elevation size therefore the smaller the elevation the smaller the height and therefore the central transducer would have a higher directivity peak or beam height).
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed December 7, 2020, with respect to the 35 U.S.C.
§102(a)(1) rejection pertaining to Claim 1, has been fully considered and is not persuasive. Applicant argues that Nishigaki does not disclose the last limitation of Claim 1, "the acoustic lens has a shape which guides a plurality of ultrasound beams transmitted and received with each row of transducers to be excluded from one another 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the entire beam and beams overlapping) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant’s arguments, see page 8, filed December 7, 2020, with respect to the newly added Claim 10, has been fully considered and is not persuasive. Applicant argues that Nishigaki fails to teach Claim 10.  However as stated above in the Claim 10 rejection Nishigaki discloses a center transducer with a larger width than the side transducers, and as known in the art beam height is defined with the transducer elevation size therefore the larger the elevation the larger the height.  Therefore Claim 10 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishigaki.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20090043206A1 – Towfiq et al discloses a multi-focal lens structure to transmit and receive ultrasound including lenses with an aspherical shape.
US5967985A – Hayakawa discloses an ultrasound apparatus that adjusts the beam focus to visualize a needle as it increases its depth within a subject.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/R.C.L./Examiner, Art Unit 3793        

/SERKAN AKAR/Primary Examiner, Art Unit 3793